People v Payen (2014 NY Slip Op 06275)
People v Payen
2014 NY Slip Op 06275
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


12999 3743/10

[*1] The People of the State of New York, Respondent,
vMarc Payen, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.
Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered July 18, 2011, as amended August 2, 2011, convicting defendant, after a jury trial, of scheme to defraud in the first degree, grand larceny in the third degree, grand larceny in the fourth degree (two counts), forgery in the second degree (two counts), and criminal possession of a forged instrument in the second degree (three counts), and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, with restitution in the amount of $17,179.05, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no
basis for disturbing the jury's credibility determinations. The evidence amply demonstrated that defendant obtained money in exchange for fraudulent immigration services, and that he forged documents.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK